DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.
 
Allowable Subject Matter
2. 	Claims 1-11 and 21-26 are allowed. 
3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Dihora et al. (US PG Pub 2010/0008970 A1).

Claim Analysis
4.	Summary of Claim 1:
A treatment solution for adhering fragrance microcapsules to a hard surface, comprising: 

water; 

and microcapsules of polymer encapsulated fragrance, wherein the microcapsules comprise a hydrophobic composition comprising a fragrance material encapsulated within water-insoluble polymeric materials, 

wherein the water solubility of the fragrance material is 0.001 mol/L or less, and 

wherein the microcapsules are coated with a water-soluble binding agent coating that comprises a binding agent having a water solubility of at least 0.1 mol/L, 

wherein the binding agent coating covers at least 80% of an outer surface of the microcapsules such that the microcapsules adhere to the hard surface and remain friable; 

wherein the treatment solution contains water as the only solvent outside of the microcapsules, 

and wherein the microcapsules do not contain any surfactants or fixatives.

 

DiHora et al. teach composition for cleaning and fabric care compositions (Abstract), wherein the composition comprises a particle comprising a core material and a wall material that surrounds the core material (claim 1), wherein the core material is a perfume (claim 4), wherein the wall material comprises polymers such as polyurethane, gelatin, among others (claim 5), wherein the particles are coated with a  material such as polyvinyl pyrrolidone, polyvinyl alcohol, polyacrylic acids, among others [0033], and wherein the solvent is water (Example 3), and wherein the microcapsules do not contain any surfactants or fixatives (Example 3).

However, DiHora et al. do not teach or fairly suggest the claimed treatment solution, wherein the treatment solution comprises, in particular, the binding agent coating covers at least 80% of an outer surface of the microcapsules such that the microcapsules adhere to the hard surface and remain friable. DiHora et al. are silent regarding the water solubility of the fragrance material and the water solubility of the binding material. The affidavit filed 11/19/2021 states the barrier coating material of DiHora et al. reduces the rate of leakage of the core material from the particles and as such teaches away from selecting a polyacrylic acid to coat the microcapsules because it would render the microcapsules unsuitable for its intended purpose as a barrier material (see Affidavit filed 11/19/2021, para 21.). Applicant demonstrated the microcapsules coated with a water soluble binding agent and then applied to a hard surface of an object provided a controlled release of fragrance over time as the object is subjected to handling by a user.

	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	  
Conclusion
5. 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARRIE L REUTHER/Primary Examiner, Art Unit 1763